Citation Nr: 0319741	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for squamous cell 
carcinoma of the right main stem bronchus, status post left 
pneumonectomy.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO), which 
granted service connection for squamous cell carcinoma of the 
right main stem bronchus, status post left pneumonectomy.  
The veteran is contesting the initial evaluation of zero 
percent.


REMAND

The veteran has been incarcerated at a state facility since 
1985 and is serving a 25-year sentence.  A review of the 
claims file reveals that Board hearings cannot be conducted 
at the prison.  As well, the veteran cannot be transported 
from the prison for VA medical examinations.

The veteran's incarceration presents particular problems, and 
VA might well be unable to provide the level of assistance 
available to other veterans.  Nonetheless, efforts must be 
made to develop the evidence appropriately.

Initially, the veteran has not received proper notice of the 
provisions of the Veterans Claims Assistance Act (VCAA), and 
such oversight must be corrected.  Furthermore, the veteran 
requested and was scheduled for a travel Board hearing.  As 
he expressed inability to leave the prison for a hearing, the 
RO should advise the veteran if there are any other options 
available, such as video teleconference hearing.  

Finally, the RO must determine whether a medical examination 
can be conducted by a prison physician.  In the event that 
such examination cannot be arranged, the RO must ask a VA 
physician to review the veteran's record and comment 
regarding the extent of pulmonary disability that the veteran 
suffers.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  Next, the RO should determine whether 
any alternative type of hearing, such as 
a hearing via video teleconference, can 
be arranged.  If so, the veteran should 
be so advised.  

3.  In the event that a medical 
examination in the prison can be 
arranged, the RO must ask a prison 
physician to evaluate the extent of the 
veteran's pulmonary disability.  All 
symptoms and manifestations of the 
veteran's pulmonary disability must be 
detailed and the extent of the veteran's 
pulmonary disability must be described in 
detail.  If such examination cannot be 
arranged, a VA physician must review the 
claims file and comment, to the extent 
possible, on the foregoing.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and/or opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



